Citation Nr: 1209787	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-13 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left side rib injury.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from June 1, 2008 forward.

3.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1983, and from November 2004 to January 2006.  He received a Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD and assigned a 10 percent rating, effective from January 4, 2006; and denied service connection for left side rib injury and allergies.  

In April 2007, the RO awarded an increased rating for 30 percent for PTSD, effective from January 4, 2006.  In March 2008, the RO granted an increased rating of 50 percent for PTSD, effective from June 1, 2008.  In September 2009, the Veteran testified at a video-conference hearing before the undersigned at the RO.  At this hearing, the Veteran stated that he was satisfied with the rating assigned for his PTSD prior to June 1, 2008.  Thus, he has limited his appeal to the assignment of a 50 percent rating for PTSD from June 1, 2008, forward.    

In October 2009, the Board remanded the issues of service connection for allergies and a left side rib injury, as well as entitlement to a rating in excess of 50 percent for PTSD from June 1, 2008.  The Board granted service connection for a left shoulder disorder, a back disorder, and traumatic brain injury.  The RO implemented this award in a March 2010 rating decision.



The  Board notes that in July 2009, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran did not appeal that determination.  However, at a VA psychiatric examination in June 2010, the Veteran indicated that he had not worked since 2006 because of his service-connected PTSD, knee, and left shoulder disabilities.  THE CLAIM OF ENTITLEMENT TO A TDIU IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

In a February 2011 rating decision, service connection for allergic rhinitis (claimed as allergies) was granted and a noncompensable rating was assigned effective January 4, 2006.  In March 2011, a notice of disagreement was received.  

The issues of entitlement to an initial compensable rating for allergic rhinitis and entitlement to service connection for left side rib injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since June 1, 2008, the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but not higher, from June 1, 2008 forward are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  Additional letters were sent to the Veteran in May 2008 and December 2009. 

In regard to his claim for an increased rating for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in May 2006 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.
 
Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  This case was previously remanded for additional records and VA examinations.  All records have been obtained, including SSA records and VA treatment records from the Memphis and Jackson Community Outpatient Based Clinics in Tennessee.  Treatment records were also requested from the Jackson, Mississippi VA Medical Center, but a response was received that no such records were available, and the Veteran was informed of such.  In addition, the Veteran was also afforded a VA psychiatric examination in June 2010.  38 C.F.R. § 3.159(c)(4).  The examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, and provided findings in sufficient detail.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Veteran has testified at a Board hearing in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  However, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating as well as service connection.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Lastly, the Board notes that additional evidence was received in March 2011 and that the Veteran waived RO consideration of this evidence.  Thus, remand for the issuance of a supplemental statement of the case is not required.


Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as 'staged rating.'  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510.  However, as discussed below, the record reflects that the Veteran's PTSD has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal (i.e., since June 1, 2008, as the Veteran has limited his appeal to that timeframe).

In June 2008, the Veteran was afforded a VA examination.  It was noted that he was married to his wife and 20 years and that they had two children.  The marital relationship was rocky in part due to the Veteran isolating himself.  In addition, he was overprotective of his children.  He stated that he stayed angry all of the time.  The Veteran related that he did not socialize because he preferred to be along and did not trust himself with others in case he got angry.  He went shopping, out to eat, and to church on occasions.  He reported that he had recently been in a verbal argument with another.  Mental status examination revealed that the Veteran's appearance was clean, appropriately dressed, and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous although choppy with some difficulty in expression.  His attitude was cooperative, friendly, and attentive.  His affect was constricted.  His mood was anxious and depressed.  He was not able to do serial 7's or spell a word forward and backwards.  He was oriented in all spheres.  He processed information slowly.  His thought content was preoccupied with sexual dysfunction issues.  He had no delusions and understood the outcome of his behavior.  His insight was intact.  He used medication to sleep and awoke often.  He did not have hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He had panic attacks about twice per week and did not function while having them.  There was no homicidal or suicidal thoughts.  Impulse control was good.  Minimal personal hygiene was maintained.  There was no problem with activities of daily living.  Memory was mildly impaired.  The diagnosis was PTSD and the GAF was 50.  The Veteran was unemployed due to orthopedic physical problems.  The examiner provided an opinion that the Veteran did not have total occupational and social impairment due to PTSD, but had deficiencies in most areas and the examiner explained those problem areas.  

In a letter from the Veteran's aunt, she described that he had the appearance of cognitive deficiencies.

Subsequent records showed that the Veteran was participating in a combat support group.

In November 2008, the Veteran was afforded a traumatic brain injury examination.  The examiner felt that the Veteran's headaches, anxiety, stress, and sexual dysfunction were related to his PTSD.

The Veteran was examined again in December 2008.  At that time, he reported being disabled due to PTSD as well as physical problems.  He related that he had intrusive thoughts, distressing dreams, startle reactions, and nervousness in crowds and with loud noises.  The Veteran indicated that he avoided news related to Iraq.  He felt detached and socially isolated.  He denied having hallucinations as well as homicidal and suicidal ideation.  He indicated that he did go out to public places.  He reported a loss of control when he essentially assaulted a family member, but did not hurt them.  Examination revealed that the Veteran had good hygiene.  He did not have motor or sensory dysfunction.  His speech was fluent with no signs of a thought disorder or aphasia.  His mood was depressed and anxious.  He exaggerated and embellished his symptoms.  However, he also appeared suspicious.  His test results were unreliable.  The examiner also felt that the examiner had deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  His GAF was 40.  

Thereafter, a letter was received from the Veteran's wife in which she indicated that the Veteran was angry all the time and his PTSD was worse.  

In September 2009, the Veteran and his spouse testified at a Board hearing.  It was indicated that the Veteran's PTSD was worse.  He described being unable to get along with others and that he angered easily.  He reported being jumpy and having bad dreams and memories of war.  His wife stated that he Veteran was hard to get along with and felt that people were up to something.  He was also forgetful.  In addition, he exhibited violent tendencies and outbursts that were frightening.  

VA outpatient treatment records dated in 2010 showed that the Veteran experienced anxiety and panic attacks.  He had an increase in sadness, depression, and exhibited suicidal ideation.  

In June 2010, the Veteran was afforded another VA examination.  His mental status examinations were consistent with the past examinations with the addition of preoccupying thoughts of Iraq as well as logical, but tangential thought processing.  His GAF was listed as 50.  The examiner felt that there was not total occupational and social impairment and that there were not deficiencies in most areas.  Rather, the Veteran had reduced reliability and productivity due to his PTSD symptoms.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating for PTSD.  The Veteran meets the criteria for a 70 percent, but not 100 percent, rating.  

Overall, the criteria for a 70 percent rating are met.  VA examiners have repeatedly indicated that the Veteran has occupational and social impairment, with deficiencies in most areas.  Although the last VA examination basically endorsed a 50 percent rating, finding that he Veteran had reduced reliability and productivity due to his PTSD symptoms and not occupational and social impairment, with deficiencies in most areas, the Board finds that the clinical findings support a 70 percent rating.  The Board particularly finds persuasive the Veteran's continual anger management issues, as supported by statements from his wife.  His GAF scores having varied, but show serious impairment.  He describes consistent social isolation and problems dealing with others.  He recently assaulted another person.  The Board is satisfied that he has occupational and social impairment, with deficiencies in most areas.  

However, a 100 percent rating is not warranted because the Veteran's PTSD was not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations; he does not have any.  His behavior is not grossly inappropriate most of the time.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to all spheres.  He has some memory impairment (which is also associated with separately rated traumatic brain injury), but he does not have memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Board concludes that the criteria for a 100 percent rating is not met.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence supports a 70 percent rating, but not higher, for PTSD.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the clinical findings show that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  In fact, this specific assessment has been made by medical professionals.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The evidence does not support a finding of total occupational and social impairment.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits, effective from June 1, 2008.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim for service connection for a left side rib injury was remanded by the Board in October 2009 to schedule the Veteran for a VA examination to determine if he has a left side rib disorder which is attributable to service.  The Veteran was afforded a VA examination in May 2010.  The examiner provided an impression of left chest wall pain and stated that he could not comment on the "causality of this left-sided chest wall pain without resort to mere speculation."  It remains unclear as to whether the Veteran has an underlying  disability which causes his left-sided chest wall pain.  Remand is again required to clarify this matter.  As the case must be remanded, any recent VA treatment records should also be obtained.

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to an initial compensable rating for allergic rhinitis.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

 1.  Obtain and associate with the claims file copies of the Veteran's treatment records from the VA Tennessee Valley Healthcare System, dated since April 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left side rib disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current left side rib disorders found to be present.  Is there an underlying disability which causes the Veteran's left-sided chest wall pain?

The examiner should state whether it is more likely than not, less likely than not, or at least as likely as not that any current left side rib disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the incident when the Veteran's left side was thrust against the front of a turret when his HUMVEE struck and IED hole.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Send the Veteran a statement of the case as to the issue of entitlement to an initial compensable rating for allergic rhinitis.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

5.  Finally, readjudicate the Veteran's claim of entitlement to service connection for a left side rib injury.  If the claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


